ON PETITION FOR REHEARING
March 30, 1939.              88 P.2d 678.
 OPINION
Respondent has filed a petition for a rehearing, reminding us of the fact that this suit is against Lander County and not against John Potts, and that it is its contention that the statute of limitations begins to run at a different date against Lander County than it would against Potts. We so understood the contention when we wrote our former opinion.
We pointed out in our former opinion, 86 P.2d 34, the sections of our revenue law whereby a lien is established as a basis for the recovery of taxes and the necessary subsequent steps essential to that end. It was necessary in the instant matter, as we view the law, that the remedies mentioned be exhausted before Nye County was in a position to make demand upon Lander County. Such is clearly the spirit of the law. This being true, Nye County was in no position to make claim against Lander County until after the second Monday in June 1929. The claim of Nye County was filed against Lander County within the statutory time from that date.
It is a well-established rule that though one may have a claim against another as of a certain date, the statute of limitations does not begin to run if there is a disability preventing the claimant from asserting his claim, until the disability is removed.
The petition for a rehearing is denied. *Page 121 
NOTE — Justice COLEMAN participated in the consideration of this petition for rehearing, but died before the filing of the foregoing opinion. Justice ORR did not participate in the consideration of said petition.